           Case 1:20-cv-02804-VSB Document 27 Filed 08/21/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 ALEXANDER CLIFFORD and CHASE                            Case No. 1:20-cv-02804-VSB
 WILLIAMS, individually and on behalf of all
 others similarly situated,                              NOTICE OF APPEARANCE OF
                                                         CASEY O’NEILL
                         Plaintiffs,

         v.

 TRON FOUNDATION, JUSTIN SUN, and
 ZHIQIANG (LUCIEN) CHEN,

                         Defendants.


TO THE CLERK OF THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF

RECORD:

        PLEASE TAKE NOTICE THAT Casey O’Neill of Fenwick & West LLP is admitted to

practice in this court and hereby submits this notice of appearance of counsel for defendants

Tron Foundation and Justin Sun. For purposes of receipt of notice of electronic filing, counsel’s

email address is as follows:

        Casey O’Neill:          coneill@fenwick.com

                                jtosches@fenwick.com

        For other purposes, contact information for counsel is set forth below. Defendants Tron

Foundation and Justin Sun request that Mr. O’Neill be included on the Court’s and parties’

service lists.




                                                1
        Case 1:20-cv-02804-VSB Document 27 Filed 08/21/20 Page 2 of 3



Dated: August 21, 2020                    Respectfully submitted,

                                          FENWICK & WEST LLP



                                          By: s/ Casey O’Neill
                                          Dean S. Kristy (NY Bar #1945658)
                                          Casey O’Neill (NY Bar #4715363)
                                          Michael S. Dicke (Calif. State Bar #158187)
                                          (pro hac vice anticipated)
                                          Alison C. Jordan (Calif. State Bar #311081)
                                          (pro hac vice anticipated)
                                          555 California Street, 12th Floor
                                          San Francisco, CA 94104
                                          Telephone: 415.875.2300
                                          Facsimile: 415.281.1350
                                          Email: dkristy@fenwick.com
                                          Email: coneill@fenwick.com
                                          Email: mdicke@fenwick.com
                                          Email: ajordan@fenwick.com

                                          Attorneys for Defendants
                                          TRON FOUNDATION and JUSTIN SUN




                                      2
         Case 1:20-cv-02804-VSB Document 27 Filed 08/21/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and correct copy of the foregoing was
served via the CM/ECF system on the individuals listed below on August 21, 2020:

       Philippe Z. Selendy
       Jordan A. Goldstein
       Michelle P. Foxman
       Mitchell D. Nobel
       Selendy & Gay PLLC
       1290 Avenue of The Americas, 17th Floor
       New York, NY 10104
       Email: pselendy@selendygay.com
              jgoldstein@selendygay.com
              mfoxman@selendygay.com
              mnobel@selendygay.com

       Kyle W. Roche
       Edward J. Normand
       Velvel (Devin) Freedman
       Jordana L. Haviv
       Roche Cyrulnik Freedman LLP
       99 Park Avenue, Suite 1910
       New York, NY 10016
       Email: kyle@rcfllp.com
              tnormand@rcfllp.com
              vel@rcfllp.com
              jhaviv@rcfllp.com

       Attorneys for Plaintiffs


                                                     s/ Casey O’Neill

                                                     Attorneys for Defendants
                                                     TRON FOUNDATION and JUSTIN SUN
